UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) ýQuarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2010 oTransition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File No.001-32526 BSD Medical Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 75-1590407 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including zip code) (801) 972-5555 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoý As of July 15, 2010, there were 24,953,679 shares of the Registrant’s common stock, $0.001 par value per share, outstanding. BSD MEDICAL CORPORATION FORM 10-Q FOR THE QUARTER ENDED MAY 31, 2010 PART I - Financial Information Item 1.Financial Statements (Unaudited) Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 32 Item 4.Controls and Procedures 32 PART II - Other Information Item 1A.Risk Factors 33 Item 6.Exhibits 33 Signatures 35 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS May 31, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000, respectively Related party trade accounts receivable Income tax receivable Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 40,000,000 shares authorized, 24,953,679 and 22,039,301 shares issued, respectively 24,954 22,040 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ See accompanying notes to condensed financial statements 3 BSD MEDICAL CORPORATION Condensed Statements of Operations (Unaudited) Three Months Ended May 31, Nine Months Ended May 31, Revenues: Sales $ Sales to related parties Total revenues Operating costs and expenses: Cost of sales Cost of related party sales Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest and investment income Realized loss on investments - ) - ) Other income (expense) Total other income (expense) ) ) Loss before income taxes ) Income tax benefit - Net loss ) Other comprehensive income – decrease in unrealized loss on investments, net of income tax - 2,101,920 - 2,141,416 Net comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed financial statements 4 BSD MEDICAL CORPORATION Condensed Statements of Cash Flows (Unaudited) Nine Months Ended May 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Stock issued for services Realized loss on investments - Decrease (increase) in: Receivables Income tax receivable ) Inventories ) ) Other current assets ) Increase (decrease) in: Accounts payable Accrued liabilities ) ) Customer deposits - ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Sales of investments - Purchase of investments - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from the sale of common stock - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed financial statements 5 BSD MEDICAL CORPORATION Notes to Condensed Financial Statements (Unaudited) Note 1.Basis of Presentation The interim financial information of BSD Medical Corporation (the “Company”) as of May 31, 2010 and for the three months and nine months ended May 31, 2010 and 2009 is unaudited, and the condensed balance sheet as of August 31, 2009 is derived from our audited financial statements.The accompanying unaudited condensed balance sheets as of May 31, 2010 and August 31, 2009, the related unaudited condensed statements of operations for the three months and nine months ended May 31, 2010 and 2009, and the related unaudited condensed statements of cash flows for the nine months ended May 31, 2010 and 2009 have been prepared in accordance with U.S. generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).The condensed financial statements do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements.These condensed financial statements should be read in conjunction with the notes thereto, and the financial statements and notes thereto included in our annual report on Form 10-K for the year ended August 31, 2009. All adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position as of May 31, 2010 and August 31, 2009, our results of operations for the three months and nine months ended May 31, 2010 and 2009, and our cash flows for the nine months ended May 31, 2010 and 2009 have been included.The results of operations for the three months and nine months ended May 31, 2010 may not be indicative of the results for our fiscal year ending August 31, 2010. Note 2.Net Loss Per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. The shares used in the computation of our basic and diluted earnings per share are reconciled as follows: Three Months Ended May 31, Nine Months Ended May 31, Weighted average number of shares outstanding – basic Dilutive effect of stock options and warrants - Weighted average number of shares outstanding – diluted No stock options or warrants are included in the computation of diluted weighted average number of shares for the three months and nine months ended May 31, 2010 and 2009 because the effect would be anti-dilutive.As of May 31, 2010, we had outstanding options and warrants to purchase a total of 4,488,527 shares of our common stock that could have a future dilutive effect on the calculation of earnings per share. 6 Note 3.Fair Value of Financial Instruments Our financial instruments currently consist primarily of cash and cash equivalents, accounts receivable and accounts payable.We estimate that the fair value of our cash, accounts receivable and accounts payable at May 31, 2010 and August 31, 2009 does not differ materially from their aggregate carrying values due to the short-term nature of these financial instruments. Included in our cash equivalents at May 31, 2010 and August 31, 2009 are money market funds of $7,050,140 and $7,672,673, respectively, which are highly liquid and have a maturity of three months or less. We categorize our financial assets and liabilities that we measure on a recurring basis into a three-level fair value hierarchy as defined by authoritative accounting guidance.Our money market funds are the only financial instruments that we currently measure on a recurring basis.The following table summarizes our financial assets measured on a recurring basis as of May 31, 2010 and August 31, 2009: Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) May 31, 2010 Money Market Funds $ $
